Citation Nr: 1704054	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and E. D.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.  The Veteran also had service in the Army National Guard of North Carolina.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a September 2014 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

As noted in the previous remands, the Veteran timely appealed the December 2004 rating decision, based on a liberal interpretation of the Veteran's May 2005 written statement to VA as a valid notice of disagreement.  As such, the Veteran timely appealed the December 2004 rating decision's denial of service connection for asthma, and the RO was required to provide the Veteran a statement of the case as to the issue.  38 C.F.R. § 19.26 (2016).  

A statement of the case was issued in February 2010, for a subsequent rating decision determination as to a claim to reopen entitlement to service connection for asthma, and the Veteran submitted a timely substantive appeal.  38 C.F.R. Vet. App. §§ 20.202, 20.302 (2016).  In this regard, the Board notes that, in the February 2010 statement of the case, the RO found that new and material evidence had been submitted to reopen the claim for entitlement to service connection for asthma, and then considered the reopened claim on the merits.  As such, the statement of the case considered the issue of entitlement to service connection for asthma on the merits de novo, and satisfied the RO's duty to issue a statement of the case on that matter.  38 C.F.R. §§ 19.29, 19.30 (2016).  Thus, as indicated on the title page, the Board has characterized the issue on appeal not as one of reopening, but as one for service connection stemming from the original claim filed in April 2004.

Additionally, the Board has recharacterized the Veteran's service connection claim for asthma more broadly to include any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The issues of entitlement to service connection for a right arm disability and a kidney disability have been raised by the record in a January 2003 statement from the Veteran, and although the RO provided the Veteran with an application for benefits in March 2003, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In November 2015, the Board remanded the issue to provide the Veteran with another VA respiratory examination.  Such an examination was conducted in January 2016.  As such, the Board finds that there has been substantial compliance with the Board's November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDING OF FACT

The Veteran does not have a respiratory disability that is related to his military service


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2004 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the record contains the Veteran's service treatment records, service personnel records, available VA treatment records and examination reports, identified private treatment records, Social Security Administration (SSA) records, and lay evidence.  The Veteran was most recently afforded a VA examination in January 2016.  The record shows this medical opinion was predicated on a full reading of the Veteran's claims file and outside medical literature.  Additionally, the VA examiner provided adequate rationale for the opinions stated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the January 2016 opinion is sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014, during which the Veteran and his representative presented testimony in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, and solicited information as to any outstanding evidence.  The hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2016), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).
 
There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Here, the Veteran contends that his current asthma is related to his active service.  Specifically, he has indicated that his current respiratory problems began in January 1981 or February 1981 after being exposed to the cold, and that these respiratory problems have persisted to the present.  However, the Veteran has also reported on several occasions that he suffered from childhood asthma prior to his period of active duty service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306 (2016).  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. § 1111 (West 2014) ; 38 C.F.R. § 3.304(b) (2016).  In this case, no complaints or abnormal findings were noted on the entrance examination, and thus the Veteran is presumed to have been in sound condition upon entry into service.  Id.  

The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id. ;VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178  (2004); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the Veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

While generally the presumption of soundness applies where congenital conditions are not noted at entry, see Monroe v. Brown, 4 Vet. App. 513, 515 (1993), the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, the Board has reviewed the Veteran's service treatment records.  Significantly, his June 1978 Report of Medical Examination upon enlistment into active duty service indicated that the Veteran's sinuses, mouth, throat, lungs, and chest were within normal limits.  He was determined to be medically qualified for service in the Army.  Similarly, the Veteran indicated on his corresponding June 1978 Report of Medical History that he never suffered from sinusitis, hay fever, asthma, shortness of breath, chronic cough, or ear, nose, or throat trouble.  As such, the Board finds that the Veteran is presumed to have been sound upon his entry into active duty service in June 1978.

A review of the remainder of his service treatment records reveals that the Veteran again reported never having had asthma or any prolonged illness on a November 1979 Patient Questionnaire.  An August 1980 treatment record noted a complaint of nose bleeds and concluded that nose bleeds were probably secondary to dry membranes.  The Veteran was seen in February 1981 for complaints of headache, sore throat, and venereal disease symptoms.  The final disposition section of the treatment note includes a notation for "URI."  There are no additional complaints of respiratory symptomatology in the service treatment records.  

Following service, the Veteran's March 1984 Report of Medical Examination upon enlistment into the Army National Guard indicated that the Veteran's nose, sinuses, mouth, throat, lungs, and chest were within normal limits.  Similarly, on his corresponding Report of Medical History, the Veteran reported that he never suffered from chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, chronic cough, or ear, nose, or throat trouble.

A May 1989 private treatment record documented complaints of asthma.  The Veteran applied for Social Security Administration (SSA) disability benefits in 1990, and he was scheduled for an examination in December 1990 in conjunction with that claim, at which time he reported having childhood asthma which persisted throughout his life.  A February 1991 VA record indicated that the Veteran suffered from asthma.  In a November 1995 SSA Disability Determination Services Physical Examination, the Veteran reported "a history of asthma since he was two years old," although he had never been hospitalized for asthma and never intubated.  VA treatment records indicated a history of asthma and smoking tobacco (one pack per day since 1980) and marijuana, although the Veteran indicated he did not believe that smoking contributed to his breathing difficulties.  A December 2005 VA treatment record indicated diagnoses of reactive airway disease, asthma, chronic bronchitis and possible chronic obstructive pulmonary disease (COPD).  Bronchitis was also documented in a March 2006 VA active problem list and in a January 2008 VA treatment record.  

In a statement dated in June 2014, a friend of the Veteran indicated that she met the Veteran in 1981 and that the Veteran was sick with asthma while trying to do weekend duty in the Army National Guard in 1984.  She additionally indicated that the Veteran could not partake in weekend duty for the Army National Guard in the winter of 1985 due to his asthma.  

Also in correspondence dated in June 2014, the Veteran provided a list of 10 individuals who knew him and his medical conditions since 1981; however, other than the friend discussed above, no other individual submitted a statement on behalf of the Veteran.  

The Veteran was provided with a VA respiratory conditions examination in October 2015, at which time he was diagnosed as having asthma and COPD.  However, the examiner concluded that these disabilities were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that a thorough and complete review of the available medical evidence, service treatment records, the Veteran's verbal testimony, and a physical examination was conducted.  However, after this review, the examiner concluded that there was insufficient medical evidence to substantiate the Veteran's contention of service connection regarding his asthma and COPD. The examiner emphasized that the Veteran's service treatment records showed no evidence of diagnoses of asthma or COPD and the available VA records did not document a diagnosis of asthma in 1981, as claimed by the Veteran.  Rather, the earliest documented VA diagnosis of asthma found by the examiner was in February 1991.

However, in its November 2015 Remand, the Board found that the October 2015 VA respiratory examination report was inadequate.  Specifically, October 2014 VA examiner's rationale concluded the Veteran's asthma was first diagnosed in February 1991; however, May 1989 and March 1990 private treatment records documented complaints of asthma and a December 1990 private treatment record provided an impression of mild to moderate asthma, thus the VA examiner's rationale was factually inaccurate.  Moreover, the October 2015 VA examiner did not address all diagnoses of record, including chronic bronchitis and reactive airway disease.  Thus, the Board remanded the issue for an additional VA opinion.

Pursuant to the Board's November 2015 Remand, another VA opinion was obtained in January 2016.  This examiner concluded that the Veteran's diagnosed respiratory disorders (to include asthma, COPD, reactive airway disease, and chronic bronchitis) were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  Specifically, the examiner explained that:

The veteran reports that he does not know what type of breathing problem he has "I just stay sick all the time." The veteran states that he had childhood asthma but "I thought I outgrew it until "he starting having cough and shortness of breath in 1981 after returning from Korea.  He states that he did not receive any treatment while in the military.  He reports that he went to Fayetteville VA Medical Center 1 month after discharge and received "a bunch of inhalers, and ibuprofen."  He reports intermittent episodes of cough, wheezing, chest tightness, and dyspnea on exertion.  He reports dyspnea with minimal exertion, such as walking from bed to bathroom.  Medications: Albuterol nebulizer and inhaler and Advair Diskus- he did not bring medications or a list of his prescription to this appointment.  He states that he is taking "albuterol pills twice a day."  He denies antibiotics usage in past 12 month.  No history of hospitalization for breathing issues or need for mechanical ventilation.  He reports smoking 1 pack of cigarettes per day over the past 30+ years.  He has a history of cocaine and cannabis use (last UDS positive for cocaine and marijuana on 3/31/2015)  His past medical history is significant for diabetes, DDD lumbar, hypertension, OSA, and osteoarthritis.  Past surgical history is unremarkable. He reports that his breathing issues worse with dust, weather changes, and "a lot of things." He reports that his father died of severe asthma at age 40.  His sister died from lung cancer.  Review of his service treatment records did not show any symptoms of asthma, bronchitis, or COPD prior to discharge.  He did not mark asthma on his enlistment exam dated 6/22/1978 and his enlistment exam on 8/8/1984 for the National Guard.  His treatment records on 12/15/1999, 12/22/1999, 12/23/1999, and in 2000 for refills of his inhaler at Shelter Medical Clinic in Charlotte, NC. He was seen for wheezing on 11/3/99, 12/22/1999.  He was diagnosed and treated for asthmatic bronchitis with E-mycin and Theodur on 2/27/1991.  During his disability determination evaluation on 7/12/1995 and he gave the history that he was born with asthma and that he was treated by Dr. Stout in Tabor City from 1981 to 1994.  He was not using any prescription medications for his asthma but was taking Primatene Mist.  He indicated at that exam that he has been smoking for 20 years.  He was treated for asthma on 2/21/03 at Carolina Health Care System ER.  He was treated for acute exacerbation of asthma after a history of cough, difficult breathing, and out of asthma medication for 1 month at the ER at Loris Healthcare System on 12/8/2003.  The veteran did indicate hay fever under the yes column in June 1967, although no was ultimately checked and initialed by the Veteran.  

Rhinitis (hay fever) is defined as the presence of sneezing, rhinorrhea (anterior and posterior), nasal congestion, and/or nasal itching, arising from irritation and inflammation of the nasal passages. Rhinitis occurs in 75 to 90 percent of adult subjects with allergic asthma and 80 percent of those with nonallergic asthma.  Conversely, asthma occurs in 25 to 50 percent of individuals with rhinitis.  Adults with perennial rhinitis are more likely to have asthma than those without rhinitis.  Unfortunately, hay fever was ultimately checked no and initialed by the veteran.  The veteran states that he does not remember having any symptoms of hay fever.  His August 1980 record revealed complaints of nosebleeds probably secondary to dry membranes.  The veteran states that he does not remember any dry nasal passages or nosebleeds in the 1980s and has not had any of the episodes of nosebleeds.  The veteran's PFT test in May 2010 showed a mild obstructive ventilatory defect.  Response to bronchodilator therapy could not be tested as patient used these just prior to testing.  There is no evidence of a restrictive ventilatory defect.  

The diffusing capacity appears to be proportional to the observed alveolar volume.  No priors available for comparison.   His PFT in April 2014 showed moderate to marked obstructive defect and moderate to marked reduction in diffusion suggests COPD.  The natural history of asthma is not well described.   Children experience complete remission more frequently than adults; however, progression to severe disease is unusual in all age groups.  Although deaths do occur from asthma, asthma in the absence of other comorbid disease does not typically affect life expectancy.  His worsening PFT from 2010 to 2014 is suggestive of worsening of COPD due to continued tobacco use. Definite risk factors for chronic obstructive pulmonary disease (COPD) include smoking and increased airway responsiveness. Environmental exposures other than smoking, atopy, and antioxidant deficiency may also be risk factors.  Numerous epidemiologic studies indicate that tobacco smoking is overwhelmingly the most important risk factor for COPD. Numerous studies indicate that environmental exposure to particulate matter, dusts, gases, fumes, or organic antigens may also be a risk factor for COPD. There is insufficient medical evidence to substantiate the veteran's contention for service connection for asthma, COPD, or respiratory disorder. There is no documentation in his STRs or VA records that document asthma, reactive airway disease, chronic bronchitis and COPD prior to May 1989.  Although the veteran states that he was diagnosed with asthma during childhood, there are no records from his primary care physician to substantiate this.  The veteran's claimed respiratory condition to include both asthma and COPD is less likely than not (less than 50 percent) incurred during service.  His asthma by his own history existed prior to service and the development of COPD is most likely due to his 30+ year history of tobacco use.

Based on the above evidence, the Board finds that the Veteran's respiratory disabilities are not related to his period of active duty service.  

Although the Veteran reported a history of asthma since childhood, the Board reiterates that the Veteran is presumed to have been sound upon his entry into active duty service in June 1978, as there was no indication of asthma or other respiratory symptomatology at that time, and there was not any contemporaneous evidence of a respiratory condition which preexisted service.  Moreover, there was no evidence of asthma or another diagnosed chronic respiratory disability in the service treatment records.  

There were no complaints or clinical findings of chronic respiratory disability in service or for a number of years after service discharge.  In fact, the Veteran's March 1984 Report of Medical Examination upon enlistment into the Army National Guard indicated that the Veteran's nose, sinuses, mouth, throat, lungs, and chest were within normal limits.  Similarly, on his corresponding Report of Medical History, the Veteran reported that he never suffered from chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, chronic cough, or ear, nose, or throat trouble.  A respiratory diagnosis does not appear in the record until May 1989, approximately eight years following discharge from active duty service.

Moreover, the January 2016 VA examiner concluded that there was insufficient medical evidence to substantiate the Veteran's contention for service connection for asthma, COPD, reactive airway disease, and chronic bronchitis.  There is no medical evidence (i.e., no nexus opinion) in favor of the claim.  Therefore, service connection for a respiratory disability is denied.

Due consideration has been given to the Veteran's testimony and statements in support of his claim.  Although the Veteran is competent to report his subjective symptoms, such as breathing difficulties, he is not competent to opine that he currently has a respiratory disability due to service.  He has not been shown to have the requisite medical knowledge to make such a determination.  The diagnoses of respiratory disabilities are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

The Board has also considered the June 2014 statement submitted by the Veteran's friend.  However, this friend did not indicate that the Veteran suffered from respiratory symptoms during his period of active duty service; rather she described symptoms which afflicted the Veteran while he was in the Army National Guard in 1984 and 1985.  Moreover, this friend, as a layperson, has not been shown to possess the medical expertise required to provide a medical diagnosis of a respiratory disability.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Consequently, service connection is denied for a respiratory disability, to include asthma.  



ORDER

Entitlement to service connection for a respiratory disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


